DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is currently being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Priority
The official filing receipt indicates priority to 2/20/2018, whereas the ADS implies 10/15/2010.  Clarification of the earliest entitled priority date is requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 7 and 15 appear to recite the same structural features.  Thus, they conflict with each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 14, 16, and 20 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Ju (KR 100654961 B1) in combination with Hanson (US 3,398,098).
Ju (cited via IDS) discloses (e.g., Figure 1) mixing (S1) fuel material (e.g., uranium alloy powder) with non-fuel metal (e.g., aluminum or zirconium powder); creating a fuel core stock (S3); forming a billet by placing the fuel pellet into an extruded can made of cladding (S4); and integrally extruding a cladding material and a core material by co-extruding a billet (S5).  Particularly note Ju’s Figure 1 shown below:
		
				
    PNG
    media_image1.png
    301
    125
    media_image1.png
    Greyscale



It is well known in the art to employ either casting or sintering during manufacture of nuclear fuel.  For example, note Hanson at col. 2, lines 27-42.  Hanson further discloses using UO2 and UAl2.  The skilled artisan would understand that casting allows for a desired shape to be achieved.
Modification of Ju to have employed casting in creating the fuel core stock, as suggested by Hanson, for the advantage of achieving a desired shape, would have been obvious to one of ordinary skill in the art.  Furthermore, in forming a nuclear fuel assembly it would have been necessary (and obvious to the skilled artisan) to conventionally mount the fuel elements to an assembly frame to provide fuel element support.  The result of the modifications would have been predictable to the skilled artisan.

Claims 4, 6-8, 10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ju in combination with Hanson as applied to claim 1 above, and further in view of Bashkirtsev (US 2009/0252278).
Claim 4
Bashkirtsev (cited via IDS) shows that it is well known in the art to provide a fuel assembly that includes fuel elements of different configurations.  For example, Bashkirtsev discloses a first subassembly (5) comprising first elements (10), and a second subassembly (6) comprising second elements (39).  The arrangement optimizes operational parameters [0010] and fuel economy [0015]. 
Further modification of Ju to have employed fuel elements of different configurations to meet a particular nuclear reactor design (e.g., a seed and blanket design) as suggested by Bashkirtsev, to have optimized operation and economy, would have been obvious to one of ordinary skill in the art.  
As shown in Bashkirtsev, the first elements appear to provide at least 60% of a total volume of all fuel elements of the fuel assembly.  Nevertheless, if not shown, to have adjusted the ratio to meet a particular nuclear reactor design (e.g., at least 60%) is within the skill of the artisan, and thus obvious to one of ordinary skill in the art.  Thus, further modification of Ju to have had first fuel elements provide at least 60% of a total volume of all fuel elements of the fuel assembly would have been obvious to one of ordinary skill in the art.
Claim 6
Bashkirtsev shows that it is well known in the art to provide a displacer (17) in a void in a fuel core stock.  The displacer promotes a more uniform temperature distribution [0026].  Further modification of Ju to have employed a displacer as suggested by Bashkirtsev, to have enhanced temperature distribution, would have been obvious to one of ordinary skill in the art.  
Claims 7-8 and 15
Bashkirtsev shows that it is well known in the art to conventionally support fuel elements by a frame (38, 41 ,42), which comprises a lower nozzle ("tail piece" 8).  If necessary, further modification of Ju to have employed a frame comprising a lower nozzle as suggested by Bashkirtsev, to have enhanced fuel assembly mounting in a land-based nuclear reactor, would have been obvious to one of ordinary skill in the art.

Claims 10 and 12
Ju’s fuel element appears to have a spirally twisted, multi-lobed profile that defines a plurality of spiral ribs (e.g., Figure 4).  Nevertheless, Bashkirtsev shows [0055, 0099] that it is well known in the art to have a fuel element with a spirally twisted, multi-lobed profile comprising spiral ribs (16), where a rib contacts a rib of an adjacent fuel element to maintain spacing of the fuel elements.  If necessary, further modification of Ju to have employed spacing ribs as suggested by Bashkirtsev, to have enhanced fuel element spacing, would have been obvious to one of ordinary skill in the art.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ju in combination with Hanson as applied to claim 1 above, and further in view of Bloomstrand (4,749,547).
The skilled artisan would understand that cladding thickness can be based on several factors, such as factors involving strength, corrosion resistance, and neutron absorption.  Thus, different nuclear reactor designs may use different cladding thicknesses.  Bloomstrand shows that it is well known in the art to have an average cladding thickness of at least 0.6 mm (e.g., abstract).  Further modification of Ju to have employed an average cladding thickness of at least 0.6 mm to meet a particular nuclear reactor design would have been obvious to one of ordinary skill in the art.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ju in combination with Hanson as applied to claim 1 above, and further in view of Feng (“Innovative fuel designs for high power density pressurized water reactor”, MIT, Center for Advanced Nuclear Energy Systems, Nuclear Fuel Cycle Program, 2005).
One of ordinary skill in the art would realize that fuel assemblies can be implemented with various moderator:fuel ratios, necessarily amounting to certain design characteristics obviously more favorable to use of a certain moderator:fuel ratio in light of the specific nuclear reactor design.  The value of the moderator:fuel ratio can be selected based on various features, including thermal efficiency of the fuel, the overall layout of the fuel assembly, etc.  For example, Feng (cited via IDS) shows that it is well known in the art for nuclear reactor designs to use a moderator:fuel ratio less than 2.4.  Feng discloses using various ratios, including ratios of about 1.8 (e.g., pages 23-24) and 1.668 (e.g., pages 201-204).
Thus, it would have been obvious to one of ordinary skill in the art to have further modified Ju to have implemented a moderator:fuel ratio less than 2.4 to meet a particular reactor design.  The result of the modification would have been predictable to the skilled artisan.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ju in combination with Hanson as applied to claim 10 above, and further in view of Malone ("Lightbridge Corporation’s advanced metallic fuel for light water reactors", Nuclear technology 180, no. 3 (2012): 437-442).
Malone shows (e.g., Figure 2) that it is well known in the art to have twisted fuel where the cladding material is thicker at the lobe tips than at the intersections.  The arrangement enhances protection and wear at the rod-to-rod contact points.  Further modification of Ju to have thicker cladding at the lobes to enhance wear protection, as suggested by Malone, would have been obvious to one of ordinary skill in the art.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ju in combination with Hanson as applied to claim 1 above, and further in view of Simnad ("The U-ZrHx alloy: Its properties and use in TRIGA fuel", Nuclear Engineering and Design 64, no. 3 (1981): 403-422).
The skilled artisan would understand that it is conventional in the art to have nuclear fuel include a burnable poison for the many known advantages thereof (e.g., control reactivity).  It is so conventional that the US patent classification system has an entire class/subclass (376/419) directed to burnable poison in nuclear fuel.  For example, note Simnad.  Further modification of Ju to have employed a burnable poison with the fuel to enhance reactivity control, as suggested by Simnad, would have been obvious to one of ordinary skill in the art.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ju in combination with Hanson as applied to claim 1 above, and further in view of Carmack ("Metallic fuels for advanced reactors", Journal of Nuclear Materials 392, no. 2 (2009): 139-150).
Carmack shows that it is well known in the art to cast nuclear fuel that includes UZr, U-Pu, and U-Pu-Zr.  The skilled artisan would understand that Ju’s process can be used with other fuel mixtures to meet a particular nuclear reactor core design.  Further modification of Ju to have employed a fuel mixture comprising plutonium and zirconium, as suggested by Carmack, would have been obvious to one of ordinary skill in the art.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ju in combination with Hanson as applied to claim 1 above, and further in view of Googin (US 3,880,769).
The skilled artisan would understand that nuclear fuel can comprise various mixtures of different fuel materials to meet a particular nuclear reactor design.  For example, Googin shows a fuel mixture comprising uranium, thorium, and plutonium (e.g., col. 5, lines 52-58).  Further modification of Ju to have employed a particular fuel mixture selected from uranium, thorium, and plutonium, as suggested by Googin, to meet a particular nuclear reactor design, would have been obvious to one of ordinary skill in the art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ju in combination with Hanson as applied to claim 1 above, and further in view of Lee ("Measurement of the specific heat of Zr–40 wt% U metallic fuel", Journal of nuclear materials 360, no. 3 (2007): 315-320).
It is well known in the art to have nuclear fuel comprise δ-phase UZr2.  For example, note Lee.  The skilled artisan would understand that uranium alloyed with Zr provides excellent corrosion resistance, and Zr has a low thermal-neutron cross section.  Thus, further modification of Ju to have had the nuclear fuel comprise δ-phase UZr2, as suggested by Lee, would have been obvious to one of ordinary skill in the art. 

Objection to the Title
The Title is objected to because it is too generic for the elected invention.  The following Title is suggested:  “Method Of Manufacturing A Nuclear Fuel Assembly". 

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.

/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646